 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 TIMOTHY WILLIAMS and KAYLA                             Case No.: 2:18-cv-01881-APG-VCF
   WILLIAMS,
 4                                                           Order Accepting Report and
        Plaintiffs                                               Recommendation
 5
   v.                                                                 [ECF No. 5]
 6
   CLARK COUNTY, et al.,
 7
        Defendants
 8

 9           On November 27, 2018, Magistrate Judge Ferenbach recommended that I dismiss with

10 prejudice the claims against defendants Tisa Evans and Child Haven. ECF No. 5. Judge

11 Ferenbach also recommended that because the plaintiffs opted not to file an amended complaint,

12 the clerk of court should issue summonses to the remaining defendants. Id. The plaintiffs did not

13 file an objection. Thus, I am not obligated to conduct a de novo review of the report and

14 recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts to “make a de novo

15 determination of those portions of the report or specified proposed findings to which objection is

16 made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the

17 district judge must review the magistrate judge’s findings and recommendations de novo if

18 objection is made, but not otherwise” (emphasis in original)).

19           IT IS THEREFORE ORDERED that Magistrate Judge Ferenbach’s report and

20 recommendation (ECF No. 5) is accepted and the plaintiffs’ claims against defendants Child

21 Haven and Tisa Evans are dismissed with prejudice.

22 / / / /

23 / / / /
 1        IT IS FURTHER ORDERED that the clerk of court is instructed to issue summonses to

 2 the remaining defendants.

 3        DATED this 14th day of December, 2018.

 4

 5
                                                   ANDREW P. GORDON
                                                   UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                               2
